Case 1:20-cv-01153-PAB-KLM Document 94 Filed 09/13/21 USDC Colorado Page 1 of 24




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                              Chief Judge Philip A. Brimmer

  Civil Action No. 20-cv-01153-PAB-KLM
  (Consolidated with Civil Action Nos. 20-cv-01340-PAB-KLM; 20-cv-01518-PAB-KLM;
  20-cv-01689-PAB-KLM; 20-cv-01751-PAB-KLM; and 20-cv-01837-PAB-KLM)

  In re FRONTIER AIRLINES LITIGATION


                                             ORDER


         This matter is before the Court on the Motion to Dismiss Consolidated Class

  Action Complaint [Docket No. 63] filed by defendant Frontier Airlines, Inc. The Court

  has jurisdiction pursuant to 28 U.S.C. § 1332(d)(2).

  I. BACKGROUND1

         In 2020, the COVID-19 pandemic led to a sharp drop in air travel, which led

  airlines to change flight schedules and cancel thousands of flights to avoid incurring

  losses caused by operating at lower capacity. Docket No. 62 at 1, ¶ 1. This case deals

  with passengers who booked tickets with Frontier Airlines, Inc. (“Frontier”) and whose

  flights were cancelled.

         Frontier’s Contract of Carriage (“Contract”) provides, in relevant part, that,

         [i]n the event (i) a passenger’s flight is canceled [by Frontier], . . . Frontier
         will provide transportation on its own flights at no additional charge to the
         passenger’s original destination or equivalent destination as provided
         herein. Frontier will have no obligation to provide transportation on
         another carrier. If Frontier cannot provide the foregoing transportation,
         Frontier shall, if requested, provide a refund for the unused portion of the
         passenger’s ticket in lieu of the transportation under the foregoing.



         1
          The following facts are taken from the Consolidated Class Action Complaint,
  Docket No. 62, and are assumed to be true for the purposes of resolving this motion.
Case 1:20-cv-01153-PAB-KLM Document 94 Filed 09/13/21 USDC Colorado Page 2 of 24




  Id. at 2, ¶ 2; at 15, ¶¶ 69–70 (quoting Docket No. 62-1 at 21, § 18(C)). The Contract

  also states that “[t]he foregoing shall be the limit of Frontier’s liability for the matters

  covered by this provision.” Docket No. 62-1 at 21, § 18(C).

         If a passenger cancels a ticket before a scheduled flight’s departure, the

  Contract states that “the value of the ticket less a service fee will be retained for 90

  days from the date of cancellation of the ticket in the form of an electronic credit.”

  Docket No. 62 at 16, ¶ 76 (quoting Docket No. 62-1 at 12, § 9(A)(1)).

         The Contract also provides that, for schedule changes made prior to the day of

  travel, Frontier may transport the passenger over its own route system to the

  destination or, “[i]n the event the schedule modification is significant, at Frontier’s

  discretion, it may refund the cost of the unused portion of the ticket.” Docket No. 62-1

  at 22, § 18(E). 2 Plaintiffs allege that, despite this contractual obligation, Frontier refuses

  to provide monetary refunds to passengers whose flights Frontier cancelled. Docket

  No. 62 at 2, ¶ 3.

         Instead of fulfilling its obligations to provide refunds, Frontier has provided only

  90-day travel vouchers, which were worthless during the pandemic due to travel

  restrictions and limited flight capacity and routes. Id. at 3, ¶¶ 8–9. Frontier also re-

  booked passengers on non-comparable flights, sent “misleading emails” offering travel

  credits that “duped passengers into purportedly forgoing their right to a refund,” and

  failed to “meaningfully disclose” that credits would expire in 90 days. Id., ¶ 10. Frontier


         2
          Frontier has since changed the contract to require that, “[i]n the event Frontier
  determines that the schedule modification is significant, Frontier shall, if requested,
  provide passengers a refund of the cost of the unused portion of the ticket.” Docket No.
  62 at 15, ¶ 72 (citing Docket No. 62-2 at 23, § 18(E)).

                                                 2
Case 1:20-cv-01153-PAB-KLM Document 94 Filed 09/13/21 USDC Colorado Page 3 of 24




  also waited as long as possible to cancel flights and, instead of cancelling a flight and

  issuing a refund, Frontier emailed passengers to encourage the passengers to cancel

  their flights preemptively in exchange for travel credit and an additional voucher, but

  Frontier failed to disclose that, if passengers simply waited for Frontier to cancel the

  flights, Frontier would be obligated to provide them with a full monetary refund. Id. at 4,

  ¶ 11. Moreover, when a customer chose to preemptively cancel their flight, Frontier did

  not refund them, through a travel credit or otherwise. Id. at 21, ¶ 91.

         Frontier’s customer service has been “inadequate,” and customers have reported

  their calls being disconnected, long hold times, and representatives providing

  “confusing and conflicting information,” which has led customers not being able to

  discuss their options with Frontier or “obtain reliable information regarding their flights.”

  Id. at 4, ¶ 12.

         The named plaintiffs bring one claim for breach of contract against Frontier on

  behalf of themselves and other passengers similarly situated. Id., ¶ 13.

         A. The Named Plaintiffs

         On December 16, 2019, Nelcy Alexa Rivera-De Leon purchased four round-trip

  tickets between Tampa, Florida and San Juan, Puerto Rico, departing March 13, 2020

  and returning March 20, 2020, for $438.00. Id. at 5, ¶ 17. Rivera-De Leon’s husband,

  who was to travel with her, serves in the United States military and was advised on

  March 12, 2020 that, effective the following day, he was prohibited from non-military

  travel for 60 days due to the pandemic. Id. Rivera-De Leon immediately cancelled her

  trip through a phone call with Frontier and was advised that she would only receive a



                                                3
Case 1:20-cv-01153-PAB-KLM Document 94 Filed 09/13/21 USDC Colorado Page 4 of 24




  travel credit toward a future trip, rather than a refund, and that the credit had to be used

  by June 11, 2020. Id. at 5–6, ¶ 18. Rivera-De Leon requested a full refund because

  the military travel restriction would prevent her husband from traveling in the near future

  and her son was high-risk for COVID-19 complications. Id. Frontier ultimately

  cancelled her return flight and, though she contacted Frontier multiple times, refused to

  provide her a refund. Id. at 6, ¶ 19.

         On February 24, 2020, Stephanie Muters purchased two round-trip tickets

  between Syracuse, New York and Tampa, Florida, departing April 5, 2020 and returning

  April 13, 2020, for $849.60. Id., ¶ 21. Muters, who is a civilian United States

  Department of Defense employee and who has a health-compromised daughter, was

  advised on March 12, 2020 that, effective the following day, she was prohibited from

  non-military travel for 60 days. Id., ¶ 22. On March 17, 2020, Muters received an email

  from Frontier recommending that she cancel her flights in exchange for a “bonus”

  voucher of $50 per passenger to be used on a new booking. Id. at 7, ¶ 23. On March

  22, 2020, the Governor of New York issued a stay-at-home order that was extended

  through May 28, 2020 and, the next day, the Governor issued an order requiring people

  traveling to Florida to quarantine for fourteen days. Id., ¶ 24. As a result of these

  circumstances, Muters cancelled her trip. Id. Muters was told that she would only

  receive a travel credit that expired June 17, 2020. Id., ¶ 25. Frontier ultimately

  cancelled the flights. Id. Muters was unable to use her credit by June 17, 2020

  because of the ongoing pandemic-related restrictions and uncertainty regarding her

  daughter’s ability to travel. Id.



                                               4
Case 1:20-cv-01153-PAB-KLM Document 94 Filed 09/13/21 USDC Colorado Page 5 of 24




         On February 27, 2020, Shirley Johnson purchased a round-trip ticket between

  Philadelphia, Pennsylvania and Orlando, Florida, departing April 18, 2020 and returning

  April 25, 2020, for $797.83. Id., ¶ 27. On April 8, 2020, Frontier emailed Johnson

  requesting that she cancel her reservation, which she did, and offering a travel credit.

  Id. at 8, ¶ 28. Frontier did not adequately disclose that the credit would expire in 90

  days. Id. A few days later, Frontier cancelled Johnson’s flight and refused to convert

  her credit to a refund after she requested. Id.

         In February 2020, Jeffrey Bone purchased two round-trip tickets between St.

  Louis, Missouri and Cancun, Mexico, for $1,352.72. Id., ¶ 30. In June 2020, Frontier

  cancelled his flight and, when he called to request a refund, put him on hold for nearly

  an hour. Id., ¶ 31. Frontier then claimed that Bone had “purportedly accepted a

  ‘schedule change through email’” and offered him a 90-day travel credit and a $50

  voucher. Id.

         On December 20, 2019, Danielle Porreca purchased two round-trip tickets

  between Philadelphia and Las Vegas for $629.20. Id., ¶ 33. In March 2020, Frontier

  emailed Porreca requesting that she cancel her reservation, which she did, and then

  offering a 90-day travel credit. Id. at 9, ¶ 34. Porreca has requested a refund but was

  refused, and her credit has expired. Id.

         In February and March 2020, ChaCha Powell purchased tickets for “a few trips”

  to Jacksonville, Florida and Atlanta, Georgia for $575.40. Id., ¶ 36. Frontier sent

  Powell emails encouraging she cancel her reservations, and the airline cancelled “at

  least one” of her flights. Id., ¶ 37. Powell requested a refund, but Frontier refused and



                                               5
Case 1:20-cv-01153-PAB-KLM Document 94 Filed 09/13/21 USDC Colorado Page 6 of 24




  claimed Powell accepted a 90-day travel credit via email. Id.

         In January 2020, David Dickstein purchased a red-eye, non-stop flight between

  Las Vegas, Nevada and Orlando, Florida to depart March 29, 2020 f or $227.20. Id.,

  ¶ 39. On March 28, 2020, Frontier cancelled Dickstein’s f light and re-booked him on a

  flight with an overnight layover in Chicago, which would result in his arrival in Orlando

  more than 12 hours later than his original booking, causing him to lose a full day of his

  trip. Id. at 9–10, ¶ 40. Dickstein tried to call Frontier but was unable to reach customer

  service. Id. at 10, ¶ 41. Because he did not want to “no-show” his flight, Dickstein

  cancelled and re-booked his reservation and requested a refund. Id. Frontier refused

  and provided him with a 90-day travel credit.

         On January 28, 2020, Kelli Capra booked flights from Denver, Colorado to

  Puerto Vallarta, Mexico for $5,132.75. Id., ¶ 43. In March 2020, due to pandem ic-

  related travel restrictions, Capra called to cancel her reservations. Id., ¶ 44. After

  multiple calls, Capra was told in writing that she would receive travel credits that would

  be valid until March 2021; however, when she attempted to book another flight, she was

  told that her credits expired in June 2020. Id.

         Plaintiffs bring one claim for breach of contract. Id. at 25–29. Specifically,

  plaintiffs argue that Frontier breached Section 18(C) of the Contract, which allegedly

  requires it to provide either alternative transportation or a refund; Section 18(E), which

  states that, if the schedule modification is significant, at Frontier’s discretion, it may

  offer a refund; Section 20(A)(1), which allegedly incorporates DOT regulations requiring

  Frontier to issue refunds when it cancels flights for any reason; and Section 22(A),



                                                 6
Case 1:20-cv-01153-PAB-KLM Document 94 Filed 09/13/21 USDC Colorado Page 7 of 24




  which states that the Contract will be subordinate to applicable law. Id. at 26,

  ¶¶ 111–114. Plaintiffs state that the breach occurred when Frontier failed to provide

  monetary refunds upon request when Frontier cancelled flights and when Frontier

  automatically re-booked passengers on non-comparable flights without providing

  refunds upon request. Id. at 27, ¶¶ 120–21. By failing to timely advise passengers that

  their flights would be cancelled, plaintiffs argue that Frontier coerced them into

  accepting travel credits or additional vouchers instead of cash refunds, which

  customers would be entitled to when Frontier cancelled the flights. Id., ¶ 122.

  Alternatively, plaintiffs argue, Frontier “entered into a new agreement with its

  customers” when it unilaterally “impos[ed] a 90-day expiration date on the travel

  credits,” which was not a term of Frontier’s offer and formed no part of any agreement

  with passengers. Id. at 28, ¶ 125.

         Frontier filed a motion to dismiss plaintiffs’ claim, arguing that the Contract

  expressly prohibits class action claims, that Frontier did not breach the Contract, and

  that plaintiffs have no damages. Docket No. 63 at 1. Frontier also argues that plaintiffs

  cannot incorporate federal law into their breach of contract claim, and even if they

  could, that aspect of the claim would be preempted. In addition, Frontier argues that

  plaintiffs cannot seek damages other than compensatory damages, that plaintiffs lack

  standing to pursue injunctive relief, and that the plaintiffs who did not originally file

  complaints before consolidation – Bone, Powell, Porreca, Dickstein, and Capra – must

  be dismissed because plaintiffs did not seek or obtain permission from the Court to join

  them. Id. at 1–2.



                                                 7
Case 1:20-cv-01153-PAB-KLM Document 94 Filed 09/13/21 USDC Colorado Page 8 of 24




  II. LEGAL STANDARD

         To survive a motion to dismiss under Rule 12(b)(6) of the Federal Rules of Civil

  Procedure, a complaint must allege enough factual matter that, taken as true, makes

  the plaintiff’s “claim to relief . . . plausible on its face.” Khalik v. United Air Lines, 671

  F.3d 1188, 1190 (10th Cir. 2012) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

  (2007)). “The ‘plausibility’ standard requires that relief must plausibly follow from the

  facts alleged, not that the facts themselves be plausible.” RE/MAX, LLC v. Quicken

  Loans Inc., 295 F. Supp. 3d 1163, 1168 (D. Colo. 2018) (citing Bryson v. Gonzales, 534

  F.3d 1282, 1286 (10th Cir. 2008)). Generally, “[s]pecific facts are not necessary; the

  statement need only ‘give the defendant fair notice of what the claim is and the grounds

  upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam) (quoting

  Twombly, 550 U.S. at 555) (alterations omitted). However, a plaintiff still must provide

  “supporting factual averments” with her allegations. Cory v. Allstate Ins., 583 F.3d

  1240, 1244 (10th Cir. 2009) (“[C]onclusory allegations without supporting factual

  averments are insufficient to state a claim on which relief can be based.” (citation

  omitted)). Otherwise, the Court need not accept conclusory allegations. Moffet v.

  Halliburton Energy Servs., Inc., 291 F.3d 1227, 1232 (10th Cir. 2002). “[W]here the

  well-pleaded facts do not permit the court to infer more than the mere possibility of

  misconduct, the complaint has alleged – but it has not shown – that the pleader is

  entitled to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (quotations and

  alterations omitted); see also Khalik, 671 F.3d at 1190 (“A plaintiff must nudge [his]

  claims across the line from conceivable to plausible in order to survive a motion to



                                                  8
Case 1:20-cv-01153-PAB-KLM Document 94 Filed 09/13/21 USDC Colorado Page 9 of 24




  dismiss.” (quoting Twombly, 550 U.S. at 570)). If a complaint’s allegations are “so

  general that they encompass a wide swath of conduct, much of it innocent,” then

  plaintiff has not stated a plausible claim. Khalik, 671 F.3d at 1191 (quotations omitted).

  Thus, even though modern rules of pleading are somewhat forgiving, “a complaint still

  must contain either direct or inferential allegations respecting all the material elements

  necessary to sustain a recovery under some viable legal theory.” Bryson, 534 F.3d at

  1286 (alterations omitted).

  III. ANALYSIS3

         The Court will first address whether plaintiffs Bone, Powell, Porreca, Dickstein,

  and Capra, who did not previously file complaints against Frontier, may proceed in this

  matter. Next, the Court will consider whether plaintiffs failed to state a claim for breach

  of the Contract and, if so, what relief plaintiffs are entitled to.

         A. Newly-Added Plaintiffs

         Frontier argues that plaintiffs Bone, Powell, Porreca, Dickstein, and Capra must

         3
            The Court applies Colorado law because plaintiffs’ claims arise under the
  Contract, which contains a valid choice of law provision. See Docket No. 62-1 at 26,
  § 22(J). Federal courts sitting in diversity jurisdiction apply the choice of law rules of
  their forum states. See Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487, 496 (1941).
  Colorado follows the Restatement (Second) of Conflict of Laws (1971) for contract
  actions. See Kipling v. State Farm Mut. Auto. Ins. Co., 774 F.3d 1306, 1310 (10th Cir.
  2014) (citing Wood Bros. Homes, Inc. v. Walker Adjustment Bureau, 198 Colo. 444,
  601 P.2d 1369, 1372 (1979)). The Restatement directs the Court to consider any
  choice-of-law provision in the contract. Restatement § 187. Colorado courts,
  consistent with the Restatement, “apply the law chosen by the parties unless there is no
  reasonable basis for their choice or unless applying the chosen state's law would be
  contrary to the fundamental policy of the state whose law would otherwise govern.”
  Target Corp. v. Prestige Maintenance USA, Ltd., 351 P.3d 493, 497 (Colo. App. 2013).
  Here, there is a reasonable basis for choosing Colorado law because, although
  plaintiffs are from different states, they contracted with Frontier, a Colorado company,
  and chose to bring this action in Colorado.

                                                  9
Case 1:20-cv-01153-PAB-KLM Document 94 Filed 09/13/21 USDC Colorado Page 10 of 24




   be dismissed from this action because plaintiffs did not seek leave to add these

   plaintiffs to the amended complaint. Docket No. 63 at 14–15. After consolidation, the

   parties agreed that the consolidated class action complaint would supersede all

   pending complaints in the consolidated actions. See Docket No. 57 at 1, ¶ 2. Plaintiffs

   thus argue that, because the consolidated class action com plaint superseded all

   pending complaints in all actions and became the “legally operative complaint,” they

   were permitted to add additional plaintiffs, which they claim is common in this sort of

   litigation. Docket No. 68 at 15.

          The Court agrees with plaintiffs. When the parties agreed that plaintiffs were

   permitted to file a consolidated class action complaint and that the new complaint would

   supersede any other pending complaints, see Docket No. 57 at 1, ¶ 2, the parties also

   agreed that the original complaints were of “no legal effect.” See Scott v. Buckner Co.,

   388 F. Supp. 3d 1320, 1324 (D. Colo. 2019) (quoting Franklin v. Kan. Dep’t of Corr.,

   160 F. App’x 730, 734 (10th Cir. 2005) (unpublished) (citing Miller v. Glanz, 948 F.2d

   1562, 1565 (10th Cir. 1991))); see also Davis v. TXO Prod. Corp., 929 F.2d 1515, 1517

   (10th Cir. 1991). Moreover, neither the Court’s order granting the unopposed motion to

   consolidate, see Docket No. 35, nor the parties’ status report, see Docket No. 57,

   limited the claims or parties that plaintiffs were permitted to add or drop in the

   consolidated class action complaint. Even if plaintiffs had sought leave to amend, as

   Frontier appears to believe would have been proper, the Court would have found no

   undue delay, bad faith, or prejudice. First, the consolidated class action complaint was

   filed within the time frame that the parties agreed to in the joint status report, see id.,



                                                 10
Case 1:20-cv-01153-PAB-KLM Document 94 Filed 09/13/21 USDC Colorado Page 11 of 24




   and Frontier was able to move to dismiss the newly-added plaintiffs on the merits,

   which it has done, within the time that the parties agreed to. See id. Second, given

   that the parties agreed that the consolidated class action complaint superseded the

   original complaints yet did not agree to limit plaintiffs’ ability to amend the allegations or

   parties in the consolidated complaint, the Court finds no bad faith. Finally, there is no

   prejudice to Frontier in the addition of Bone, Powell, Porreca, Dickstein, and Capra, as

   the amendment does not “unfairly affect[] [Frontier] ‘in terms of preparing [its] defense

   to the amendment,’” Minter v. Prime Equip. Co., 451 F.3d 1196, 1208 (10th Cir. 2006)

   (quoting Patton v. Guyer, 443 F.2d 79, 86 (10th Cir. 1971), because the am endment

   does not “arise out of a subject matter different from what was set forth in the [original]

   complaint[s]” or “raise significant new factual issues.” Id. The Court will therefore deny

   Frontier’s motion to dismiss the claims of Bone, Powell, Porreca, Dickstein, and Capra

   based on them being improperly added.

          C. Failure to State a Claim

          Frontier seeks dismissal of plaintiffs’ claim for failure to plausibly allege that

   Frontier breached the Contract. The elements of a breach of contract claim under

   Colorado law are the existence of a binding agreement; plaintiff’s performance of

   plaintiff’s obligations or some justification for non-performance; defendant’s failure to

   perform its obligations; and damages resulting therefrom. Western Distributing Co. v.

   Diodosio, 841 P.2d 1053, 1058 (Colo. 1992). T he parties’ dispute centers on the third

   element – whether plaintiffs have plausibly alleged that Frontier failed to perform its

   obligations under the Contract. Frontier argues that plaintiffs have not plausibly alleged



                                                 11
Case 1:20-cv-01153-PAB-KLM Document 94 Filed 09/13/21 USDC Colorado Page 12 of 24




   this element because Frontier had no obligation to refund the plaintiffs who cancelled

   their own flights and provided credits to those who did. Docket No. 63 at 6–9.

          In order to determine whether plaintiffs have plausibly stated a claim, the Court

   must first consider whether the DOT regulations and notices were incorporated in the

   Contract and whether plaintiffs’ claim is preempted by the Airline Deregulation Act

   (“ADA”). See Docket No. 63 at 6–13.

                 1. Incorporation of DOT regulations and notices

          Plaintiffs contend that the Contract expressly incorporates United States

   Department of Transportation (“DOT”) notices and other federal regulations, Docket No.

   62 at 26, ¶¶ 113–14, because the Contract prov ides that refunds “will be subject to

   government laws, rules, regulations, or orders of the country in which the ticket was

   originally purchased and of the country in which the refund is being made,” Docket No.

   62-1 at 23, § 20(A)(1), and that, “[i]n all cases, this Contract of Carriage will be

   subordinate to any applicable law.” Id., at 25, § 22(A). Plaintiffs allege that these

   regulations require airlines to issue refunds when the airline cancels a flight and that

   Frontier has violated these regulations by failing to provide refunds. Docket No. 62 at 2,

   ¶ 4; id. at 16, ¶ 78. 4 Plaintiffs thus conclude that, because the regulations are


          4
            Specifically, plaintiffs state that, on April 3, 2020, DOT issued an enforcement
   notice stating that airlines have a “longstanding obligation . . . to provide a prompt
   refund to a ticketed passenger when the carrier cancels the passenger’s flight or makes
   a significant change in the flight schedule and the passenger chooses not to accept the
   alternative offered by the carrier.” Id. at 2, ¶¶ 4–5 (citing Enhancing Airline Passenger
   Protections, 76 Fed. Reg. 23,110-01, 23,129 (Apr. 25, 2011) (“Since at least the tim e of
   an Industry Letter of July 15, 1996 . . . the Department’s Aviation Enforcement Office
   has advised carriers that refusing to refund a non-refundable fare when a flight is
   cancelled and the passenger wishes to cancel is a violation of 49 U.S.C. 41712 (unfair
   or deceptive practices) and would subject a carrier to enforcement action.” (citation

                                                12
Case 1:20-cv-01153-PAB-KLM Document 94 Filed 09/13/21 USDC Colorado Page 13 of 24




   incorporated into the Contract, Frontier’s failure to comply with the regulations amounts

   to breach of the Contract. Frontier argues that these provisions of the Contract do not

   incorporate federal law or regulation. Docket No. 63 at 10.

          The April 3, 2020 enforcement notice was published after plaintiffs purchased

   their tickets. Docket No. 62 at 2, ¶¶ 4–5; id. at 5–10, ¶¶ 17, 21, 27, 30, 33, 36, 39, 43.

   Thus, incorporation of that notice into the Contract is impossible because plaintiffs and

   Frontier could not have agreed to incorporate into the Contract a notice that did not y et

   exist. Additionally, courts have found language similar to the Contract’s to be too

   general to effect incorporation. See, e.g., Rudolph v. United Airlines Holdings, Inc.,

   2021 WL 534669, at *9 (N.D. Ill. Feb. 12, 2021) (language that “in the event of a

   conflict” between the contract’s provisions and “laws, regulations, rules, and security

   directives imposed by governmental agencies, the latter shall prevail” was not specific

   enough to incorporate DOT notices); Bugarin v. All Nippon Airways Co., 513 F. Supp.

   3d 1172, 1192 (N.D. Cal. Jan. 19, 2021) (finding that “boilerplate contractual language

   guaranteeing compliance with international or domestic aviation laws does not

   incorporate extraneous law into the terms of an airfare contract” (citation omitted));

   Castanares v. Deutsche Lufthansa AG, 2020 WL 6018807, at *4 (C.D. Cal. Oct. 9,

   2020) (“The Court agrees with Lufthansa that DOT regulations relied upon by Plaintiffs

   are not expressly incorporated into Lufthansa’s Conditions of Carriage.”); Maree v.

   Deutsche Lufthansa AG, 2020 WL 6018806, at *4 (C.D. Cal. Oct. 7, 2020) (same);



   omitted))). Plaintiffs claim that this obligation applies whenever the cancellation is
   through no fault of the passenger, regardless of whether the disruption is within the
   carrier’s control and regardless of whether the passenger purchased a “non-refundable”
   ticket. Id. at 3, ¶ 6, id. at 17, ¶ 80.

                                               13
Case 1:20-cv-01153-PAB-KLM Document 94 Filed 09/13/21 USDC Colorado Page 14 of 24




   Daversa-Evdyriadis v. Norwegian Air Shuttle ASA, 2020 WL 5625740, at *5 (C.D. Cal.

   Sept. 17, 2020) (contract of carriage indicating that where a conflict existed between its

   provisions and “applicable Tariffs and Conventions, the Tariffs and/or Conventions will

   always take precedence” did not incorporate DOT regulations regarding refund timing);

   Volodarskiy v. Delta Air Lines, Inc., 2012 WL 5342709, at *3 (N.D. Ill. Oct. 29, 2012)

   (contract of carriage provision indicating that where contract was contrary to “applicable

   laws, government regulations, or orders,” the latter was insufficient to incorporate

   European regulation governing customer refunds).

          The Court also finds that the Contract’s general reference to refunds being

   subject to the rules and regulations of the country where the ticket was purchased and

   where the refund is being made, Docket No. 62-1 at 23, § 20(A)(1), and that the

   Contract will be “subordinate to [] applicable law,” id., at 25, § 22(A), insufficiently

   specific to incorporate the precise regulations that plaintiffs cite to. See, e.g., Bugarin,

   513 F. Supp. 3d at 1192 (“The language to which Bugarin points, indicating that ANA

   may cancel a passenger’s reservation ‘in accordance with Applicable Laws’ and that

   ANA’s carriage and other services shall be ‘subject to . . . Applicable Laws” simply is not

   specific enough.” (citations omitted)); see also Daversa-Evdyriadis, 2020 WL 5625740,

   at *4 (“[O]nly language explicit enough to reflect an intent to be affirmatively bound by a

   specific aviation law or regulation is sufficient to result in incorporation.”). There is also

   no clear intent on Frontier’s part to be bound by the specific regulations that plaintiffs

   refer to.

                 2. Preemption

          Frontier argues that plaintiffs’ claim is preempted by the ADA because plaintiffs

                                                 14
Case 1:20-cv-01153-PAB-KLM Document 94 Filed 09/13/21 USDC Colorado Page 15 of 24




   have included allegations that “go beyond [their] breach of contract claim” by arguing

   that Frontier has attempted to trick or dupe its customers into cancelling their flights

   before Frontier did so in order to avoid paying refunds. Docket No. 63 at 11–13.

   Frontier argues that these allegations “sound in fraud or consumer protection,” rather

   than a breach of the airline’s self-imposed undertakings. Id. at 13.5 Plaintiffs respond

   that their breach of contract claim arises under the Contract and Frontier’s own self-

   imposed undertakings and thus the claim is not preempted by the ADA. Docket No. 68

   at 12–13.

          “The Airline Deregulation Act of 1978 prohibits States from enacting or enforcing

   any law relating to air carrier rates, routes, or services.” Am. Airlines, Inc. v. Wolens,

   513 U.S. 219, 221–222 (1995) (alterations om itted). However, while “the ADA’s

   preemption prescription bars state-imposed regulation of air carriers,” the statute

   “allows room for court enforcement of contract terms set by the parties themselves.” Id.

   The exception to preemption recognized by Wolens is narrow. Bugarin, 513 F. Supp.

   3d at 1189. Even when a state-law claim is based on an airline’s “self-imposed

   undertakings,” Wolens, 513 U.S. at 228, the claim is preempted if it “seeks to enlarge

   the contractual obligations that the parties voluntarily adopt.” Nw., Inc. v. Ginsberg, 572

   U.S. 273, 276 (2014). Frontier argues that, for plaintiff to avoid preemption on their

   breach of contract claim under the ADA, they must show that their claim seeks to


          5
            Frontier also argues that plaintiffs are attempting to “enlarge the obligations
   voluntarily undertaken by the parties through the Contract by introducing external
   documents” in the form of the DOT notices and regulations, which means that the claim
   falls outside of the narrow exception in Wolens. Id. at 12. The Court need not address
   this argument because the DOT notices and regulations were not incorporated into the
   Contract.

                                                15
Case 1:20-cv-01153-PAB-KLM Document 94 Filed 09/13/21 USDC Colorado Page 16 of 24




   recover “solely for the airline’s alleged breach of its own, self-imposed undertakings.”

   Docket No. 63 at 11–12 (quoting Wolens, 513 U.S. at 228).

             The Court finds that plaintiffs’ allegations do not seek to enlarge the contractual

   obligations or the breach of Contract claim and are therefore not preempted by the

   ADA. In their response to Frontier’s motion, plaintiffs disclaim any intent to exceed the

   bounds of the Contract and state that they seek “merely to enforce [the Contract’s]

   express terms.” Docket No. 68 at 13. Thus, the Court does not consider plaintiffs’

   allegations that Frontier has duped or tricked passengers outside of plaintiffs’ claim that

   Frontier did not perform the Contract.6

                    3. Adequacy of the pleading

                           a. Plaintiffs who cancelled their own flights

             Because the amended complaint alleges that plaintiffs Rivera-De Leon, Muters,

   Johnson, Porreca, and Capra cancelled their own flights and received a travel credit,

   Frontier argues that they are not entitled to further relief under the language of the

   Contract. Docket No. 63 at 6–7. Frontier cites to Section 9(A)(1) of the Contract, which

   states,

             If a passenger cancels a ticket before the scheduled flight departure time,
             the value of the ticket less a service fee will be retained for 90 days from
             the date of cancellation of the ticket in the form of an electronic credit.
             The credit has no cash or refund value and may only be applied to a
             single subsequent ticket on a Frontier flight for the same passenger as the
             original ticket.



             6
            The Court need not consider whether plaintiffs’ citations to DOT notices and
   regulations enlarge plaintiffs’ breach of contract claim beyond the exception in Wolens
   because the Court has already concluded that the Contract does not incorporate those
   authorities.

                                                  16
Case 1:20-cv-01153-PAB-KLM Document 94 Filed 09/13/21 USDC Colorado Page 17 of 24




   Docket No. 62-1 at 12, § 9(A)(1).

          Frontier relies on Rudolph v. United Airlines Holdings, Inc., 2021 WL 534669,

   (N.D. Ill. Feb. 12, 2021), which construed a similar provision in United Airlines’s contract

   of carriage. United’s contract stated that, for a voluntary cancellation of a refundable

   ticket, United “may allow a portion of the non-refundable fare . . . to be applied towards

   the purchase of future travel,” which the court construed as language providing a travel

   credit. Id. at *1. The court in Rudolph concluded that the plaintiff’s claim “fail[ed] in full,

   because, according to the complaint, Mr. Rudolph cancelled his flight before United

   did.” Id. at *8.

          Plaintiffs argue that Frontier did not perform under the Contract because the

   Contract requires Frontier to provide refunds. Docket No. 68 at 5. As to the

   passengers who cancelled their own bookings, plaintiffs argue that Frontier breached

   the Contract by “bombarding them with emails intended to and which did impede their

   ability to secure a refund when Frontier invariably cancelled their flights.” Id. at 7.

   Plaintiffs contend that this amounts to interference or hindrance of performance

   because Frontier interfered with plaintiffs’ reasonable expectations regarding the

   Contract. Id.

          Plaintiffs are mistaken about what the contract requires. The Contract does not

   require those who cancel their own flights prior to departure to be issued a monetary

   refund. Rather, as set out above, the Contract states, “[i]f a passenger cancels a ticket

   before the scheduled flight departure time, the value of the ticket less a service fee will

   be retained for 90 days from the date of cancellation of the ticket in the form of an




                                                 17
Case 1:20-cv-01153-PAB-KLM Document 94 Filed 09/13/21 USDC Colorado Page 18 of 24




   electronic credit.” Docket No. 62-1 at 12, § 9(A)(1). 7

          Plaintiffs’ arguments that Frontier breached the Contract by sending emails

   intending to dissuade plaintiffs from securing a refund and that this was “prevention or

   hindrance” are not persuasive. Docket No. 68 at 7. Plaintiffs rely on the Restatement

   for this argument; however, the Restatement does not provide support. It states that

   prevention or hindrance “of any occurrence or performance requisite under the contract”

   is a breach of contract. Restatement (First) of Contracts § 315 (1932). But plaintiffs do

   not explain what requisite term the emails impeded them from performing. If plaintiffs

   mean to imply that they were prevented or hindered from requesting a refund, that

   argument fails because Rivera-De Leon, Johnson, and Porreca each requested a

   refund, and Muters does not allege that she tried to request one. The allegations

   concerning Capra’s attempt to secure a refund are not specific enough to show

   prevention or hindrance. She alleges that she made “multiple phone calls,” Docket No.



          7
            Plaintiffs have asked the Court to consider Ide v. Brit. Airways PLC, 2021 WL
   1164307, (S.D.N.Y. Mar. 26, 2021), and Bombin v. Sw. Airlines Co., 2021 WL 1174561,
   (E.D. Pa. Mar. 29, 2021), both of which were decided after plaintiffs filed their response.
   Docket No. 70. These cases are distinguishable. In Ide, British Airways’s contract of
   carriage stated that passengers could choose between three options – immediate
   rescheduling, rescheduling at the customer’s convenience, or a refund. Ide, 2021 WL
   1164307, at *5. The court found that plaintiffs plausibly alleged that British Airways
   breached the contract when it refused to issue monetary refunds and only provided
   credits, which the court noted are not equivalent. Id. Similarly, in Bombin, the court
   found ambiguity in Southwest’s contract because the contract stated in one section that
   Southwest could decide whether to issue a credit or a refund, while in another section,
   the contract provided customers the “option to . . . receive a refund.” 2021 WL
   1174561, at *6 (alteration omitted). As in Ide, the court found it plausible that
   Southwest breached the contract when it refused to provide the option of a refund.
   Here, however, customers do not have a choice of remedy, and the Contract never
   mentions monetary refunds. Section 9(A)(1) states that customers will have a 90-day
   credit. Docket No. 62-1 at 12, § 9(A)(1).

                                                18
Case 1:20-cv-01153-PAB-KLM Document 94 Filed 09/13/21 USDC Colorado Page 19 of 24




   62 at 10, ¶ 44, but courts have found allegations like this insufficient to establish that

   the airline prevented the plaintiff from performance. See, e.g., Bugarin, 513 F. Supp.

   3d at 1193.

          As to plaintiffs’ argument that Frontier’s emails interfered with their reasonable

   expectations under the contract, plaintiffs do not establish what expectations they

   believe Frontier interfered with or how these emails could have interfered with their

   expectations. If the expectation was that, if they cancelled their flight before Frontier

   did they would receive a cash refund, plaintiffs have provided no allegations that such

   an expectation would have been reasonable given that the Contract makes clear that

   they are entitled to a 90-day credit that has “no cash or refund value,” see Docket No.

   62-1 at 12, § 9(A)(1), and the email that plaintiffs allege Frontier sent says that the $50

   voucher is “in addition to a travel credit applicable for a future Frontier flight.” Docket

   No. 62 at 19–20, ¶ 88. 8 The Court will therefore dismiss the breach of contract claim for

   the plaintiffs who cancelled their tickets before Frontier did because plaintiffs have



          8
             In response, plaintiffs argue in the alternative that “acceptance of Frontier’s
   ‘offer’ created a new contract that did not impose a 90-day limit on the travel voucher.”
   Docket No. 68 at 8. The “offer” that plaintiffs appear to be referring to is the email that
   Frontier sent offering an additional $50 voucher for passengers who cancelled their
   flights. Docket No. 62 at 19–20, ¶ 88. Plaintif fs argue that this amounts to a “novation,”
   which extinguishes a previously existing contract by substituting a new contract or
   obligation. See Moffat County State Bank v. Told, 800 P.2d 1320, 1323 (Colo. 1990).
   Plaintiffs do not plead novation in the complaint, and Frontier does not raise this
   argument in its motion. The Court declines to consider the argument for the first time in
   plaintiffs’ response because a motion to dismiss tests the sufficiency of allegations in a
   complaint, not a response. See, e.g., Shepherd v. U.S. Olympic Comm., 464 F. Supp.
   2d 1072, 1089 (D. Colo. 2006), aff’d sub nom. Hollonbeck v. U.S. Olympic Comm., 513
   F.3d 1191 (10th Cir. 2008); Est. of Goodwin v. Connell, 376 F. Supp. 3d 1133, 1144 (D.
   Colo. 2019) (“a motion under Fed. R. Civ. P. 12(b)(6) tests the legal sufficiency of the
   complaint”).

                                                19
Case 1:20-cv-01153-PAB-KLM Document 94 Filed 09/13/21 USDC Colorado Page 20 of 24




   failed to plausibly allege that Frontier’s conduct breached the Contact.

                        b. Plaintiffs whose flights Frontier cancelled

          Plaintiffs allege that Frontier breached the Contract by providing only travel

   vouchers rather than refunds to plaintiffs whose flights Frontier cancelled. See Docket

   No. 62 at 8–10, ¶¶ 31–42. These plaintiffs include Bone, Powell, and Dickstein. Id.

   Frontier argues that plaintiffs fail to plausibly allege that it breached the Contract

   because it performed as the Contract required. Docket No. 63 at 7–9. Frontier cites to

   Sections 18(C) and (E). Id. Section 18(C) states, in part, “if a passenger’s flight is

   canceled,” Frontier will, “to the extent possible,” provide alternative transportation or, if

   Frontier cannot do so, it will, if requested, provide a refund for the unused portion of the

   passenger’s ticket. Docket No. 62-1 at 21, § 18(C). Section 18(E) states that, if a flight

   schedule change is significant, Frontier may, at its discretion, refund the cost of the

   unused portion fo the ticket. Id. at 22, § 18(E).

          As to plaintiff Bone, Frontier argues that the allegations in the complaint are

   vague and do not adequately allege breach of contract. Docket No. 63 at 7. The

   complaint alleges that Frontier cancelled Bone’s flight in June 2020, that he requested a

   refund, and that he tried calling Frontier, which claimed that he had already accepted a

   “schedule change” through email and offered him a 90-day travel credit and a $50

   voucher. Docket No. 62 at 8, ¶ 31. Frontier claims that the complaint’s allegations

   regarding Bone are insufficient because they provide no details about why his flight was

   cancelled, the “import” of the schedule change, or whether he had accepted the

   schedule change. Docket No. 63 at 7–8. Because the com plaint does not allege that

   Frontier could not – or otherwise refused – to re-book Bone or that Frontier determined

                                                 20
Case 1:20-cv-01153-PAB-KLM Document 94 Filed 09/13/21 USDC Colorado Page 21 of 24




   that the schedule change was significant, Frontier argues that plaintiffs have not

   plausibly alleged an actual breach of the Contract regarding Bone. Id. at 8.

          Plaintiffs respond that Frontier breached the Contract when it cancelled Bone’s

   flight and refused his request for a refund. More specifically, plaintiffs claim that

   Frontier’s argument depends on whether Frontier failed to re-book Bone on a new flight,

   which plaintiffs have no obligation to allege. Plaintiffs also contend that Sections 18(c)

   and 18(E) of the Contract “raise matters of contract interpretation” that require

   discovery. Docket No. 68 at 9–10.

          While it is true that a plaintiff’s allegations are assumed to be true on a motion to

   dismiss, the allegations must be sufficient to meet the pleading burden of plausibility.

   See Iqbal, 556 U.S. at 679 (“[W]here the well-pleaded facts do not permit the court to

   infer more than the mere possibility of misconduct, the complaint has alleged – but it

   has not shown – that the pleader is entitled to relief.”); see also Khalik, 671 F.3d at

   1190 (“A plaintiff must nudge [his] claims across the line from conceivable to plausible

   in order to survive a motion to dismiss.” (quoting Twombly, 550 U.S. at 570)). As to

   Bone’s re-booking, he does not allege that he refused the schedule change and did not

   take the new flight. Moreover, the Contract required Frontier to provide alternative

   transportation or, if it could not, a refund. Docket No. 62-1 at 21, § 18(C). Plaintiffs do

   not allege that Frontier could not provide alternative transportation such that it was

   obligated to refund Bone’s ticket upon request. Nor do plaintiffs allege that the new

   flight was a “significant” change, permitting Frontier to exercise its discretion to refund

   the ticket. The Court thus finds that plaintiffs have failed to plausibly allege that Frontier

   breached the Contract in its treatment of Bone.

                                                21
Case 1:20-cv-01153-PAB-KLM Document 94 Filed 09/13/21 USDC Colorado Page 22 of 24




          As to plaintiff Powell, Frontier argues that the allegations are vague and do not

   plausibly allege a breach of the Contract. Docket No. 63 at 8. Frontier contends that,

   like Bone, plaintiffs do not allege under what circumstances Frontier cancelled Powell’s

   flight or flights or that she was entitled to a refund under the Contract. Id. Furthermore,

   Frontier states that the Contract permits Frontier to cancel flights and re-book them in

   lieu of refunding passengers. Id. Plaintiffs allege that Powell purchased tickets for “a

   few trips” to Jacksonville, Florida, and Atlanta for $575.40. Docket No. 62 at 9, ¶ 36.

   Plaintiffs claim that Frontier sent emails encouraging Powell to cancel her reservations,

   and the airline cancelled “at least one” of her flights. Id., ¶ 37. Plaintiffs also allege that

   Powell requested a refund, but Frontier refused and claimed that she had accepted the

   travel credit already. Id. The Court finds that the allegations concerning Powell also fail

   to plausibly allege that Frontier breached the Contract because plaintif fs do not allege

   which flight Frontier cancelled, whether Frontier was able to provide alternative

   transportation, or, if so, whether the route change was so significant that Frontier may

   have exercised its discretion to refund her ticket.

          As to plaintiff Dickstein, plaintiffs allege that he purchased a direct, red-eye flight,

   but Frontier re-routed him and put him on a flight with an overnight layover, which would

   have delayed his arrival at his destination by more than 12 hours and caused him to

   lose a full day of his planned trip. Id. at 9–10, ¶¶ 39–40. Plaintiffs state that he tried to

   call Frontier, but was unable to reach customer service. Id. at 10, ¶ 41. He then

   cancelled and re-booked his reservation and requested a refund, but Frontier refused to

   provide him one and instead gave him the travel credit. Frontier argues that the

   Contract permitted it to re-book Dickstein on another flight in lieu providing a refund and

                                                 22
Case 1:20-cv-01153-PAB-KLM Document 94 Filed 09/13/21 USDC Colorado Page 23 of 24




   that plaintiffs do not allege that Frontier determined that the schedule modification was

   significant and that he was entitled to a refund. Docket No. 63 at 8–9.

          While Frontier is correct that the Contract permitted it to either re-book Dickstein

   or provide him a refund, Dickstein has plausibly alleged that this schedule modification

   the day before his trip, such that he arrived to his destination 12 hours later than he

   intended and had an overnight layover, was “significant.” However, the Court finds that

   Dickstein’s allegations are not sufficient to allege he was entitled to a refund from

   Frontier, as the Contract provides Frontier discretion in this process. See Docket No.

   62-1 at 22, § 18(E)(2) (“In the event the schedule modification is significant, at Frontier's

   discretion, it may refund the cost of the unused portion of the ticket.”). Although the

   Contract is unclear what it leaves to Frontier’s discretion – discretion as to whether a

   schedule modification is “significant” or discretion whether to provide a refund9 – this

   lack of clarity has no bearing on the success of Dickstein’s claim because plaintiffs

   provide no allegations concerning Frontier’s exercise of its discretion or whether it did

   so improperly under the Contract. Plaintiffs contend that no reasonable interpretation of

   the Contract would “allow Frontier the discretion to regard a 12-hour delay as

   insignificant.” Docket No. 68 at 10 (internal quotation omitted). However, there are no

   allegations regarding this issue in the complaint, and a motion to dismiss tests the

   sufficiency of allegations in a complaint. Goodwin, 376 F. Supp. 3d at 1144 (“a motion


          9
             As mentioned previously, Frontier has since changed the contract to require
   that, “[i]n the event Frontier determines that the schedule modification is significant,
   Frontier shall, if requested, provide passengers a refund of the cost of the unused
   portion of the ticket.” Docket No. 62-2 at 23, § 18(E). This change is immaterial to the
   Court’s analysis, however, as the new language was not operative when plaintiffs
   purchased their tickets.

                                                23
Case 1:20-cv-01153-PAB-KLM Document 94 Filed 09/13/21 USDC Colorado Page 24 of 24




   under Fed. R. Civ. P. 12(b)(6) tests the legal sufficiency of the complaint”). The Court

   will therefore dismiss the complaint as to the plaintiffs whose flights Frontier cancelled. 10

   IV. CONCLUSION

          For the foregoing reasons, it is

          ORDERED that the Motion to Dismiss consolidated Class Action Complaint

   [Docket No. 63] is GRANTED. It is further

          ORDERED that the named plaintiffs’ breach of contract claim is DISMISSED

   with prejudice. It is further

          ORDERED that this case is closed. 11



          DATED September 13, 2021.



                                              BY THE COURT:


                                              PHILIP A. BRIMMER
                                              Chief United States District Judge




          10
            Because the Court has dismissed the complaint, it need not consider the
   issues of damages, injunctive relief, or whether plaintiffs agreed to a class action
   waiver.
          11
              Because the Consolidated Class Action Complaint, Docket No. 62, supersedes
   all other complaints in the consolidated actions, see Docket No. 57 at 1, ¶ 2, the
   plaintiffs discussed herein are all of the plaintiffs in this matter, and dismissal of their
   claims results in the dismissal of the case.

                                                24
